DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 4-5, 7-9, 12-13, 15, and 18-19 were previously pending.  Claims 1, 7, 9, and 15 were amended and claim 8 was canceled in the reply filed February 15, 2022.  Claims 1, 4-5, 7, 9, 12-13, 15, and 18-19 are currently pending.  

Response to Arguments
Applicant's arguments filed with respect to the double patenting rejection have been fully considered but they are not persuasive.  Applicant highlights the order of operations (i.e. that certain steps happen after others). These differences between the patented claims and the current claims would have led to the same predictable result of tracking the object.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
Applicant's arguments filed with respect to the rejections made under § 103(a) have been fully considered but they are not persuasive.  The generated table is not exploited or interrelated with the method and as such, is merely non-functional descriptive material.  See also the disclosure of Graves as generating a table and the rationale in the rejections below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification does not contain antecedent basis for the claim term "generating."  The table data structure is mentioned on page 10, but not its generation (including "generating" rows and columns).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster, et al., U.S. Pat. Pub. No.  2010/0060452 (Reference A of the PTO-892 part of paper no. 20190304) in view of Spano, U.S. Pat. Pub. No.  2009/0045958 (Reference A of the PTO-892 part of paper no. 20200430), Ando, JPO Pub. No. 2009299424 (For. Pat. Citation 13 of the IDS filed 7/6/2016; translation in Reference U of the PTO-892 part of paper no. 20190304), Nagata, et al., U.S. Pat. Pub. No. 2011/0050876 (U.S. Pat. Citation 3 of the IDS filed 7/6/2016, pg. 2), and Graves, et al., U.S. Pat. Pub. No.  2006/0184376 (U.S. Pat. Pub. Citation 2 of the IDS filed 7/6/2016).
As per claim 1, Schuster teaches a method, said method comprising: 
determining, by a processor of a computer system, a distance between the item in the place and an operating object inside the place, using a detected spatial location of the item and a detected spatial location of the operating object (¶¶ 0040-41, 63, 67, 104-05), said detected spatial location of the item and said detected spatial location of the operating object being obtained from the item being monitored at regular intervals by a receiver receiving locational coordinates of a tag associated with the item and a tag carried by the operating object (¶¶ 0040-41, 63);
determining, by the processor that the distance is within the specified distance (¶¶ 0040-41, 63, 67, 104-05);
after said processor having determined that the distance is within the specified distance, said processor determining whether or not both the item in the place is being moved and the operating object is moving (¶¶ 0056-57, 104-05); 
in response to said processor having determined that both the item in the place is being moved and the operating object is moving and having further determined that the operating object does not have authorization for borrowing the item, said processor determining that the operating object has illegitimately taken the item (¶¶ 0105-06, 112). 
Schuster's system uses both tag-to-node communications and mobile tag-to-tag communications.  In its tag-to-tag mesh network, the tag will report the other tags that are in range (see ¶ 0041—"system determines the nominal position of each tagged item based upon the relative strength of radio signals broadcast from other tagged items and the fixed infrastructure nodes (which can be considered as RFID tags with known or generally fixed locations) disposed proximate to the entity being located;" "Each receiving RFID tag and fixed infrastructure node then forwards a list of tags and fixed nodes that were 'heard' and their respective receive power levels to the location engine server, which combines the lists and processes the receive signal strength and other information to determine the relative positions of all of the RFID tags providing input data during that time slot."  See also ¶ 0063—"a key RFID tag will transmit identity and neighboring RFID tag information for signals that have been received more often than a vehicle RFID tag, for example, about every 5 minutes").  This is so that the "system will be able to determine if a salesman is carrying a particular set of keys" (¶ 0040).  The communications of neighboring tags in range thus "indicating that the employee is within a vehicle having RFID tag 38 or is carrying a key with RFID tag (¶ 0067).  Examiner is interpreting "a specified distance" as reading on the reading ranges of RFID signals in Schuster, however this element is also more explicitly taught by Spano as shown below.  
In the context of its car sales lot embodiment, Schuster offers the following example: An employee tag, keg tag, and key rack tag (a fixed-position node) are all within communications range of one another.  Thus, the employee is standing at the key rack.  Later, the employee and key are no longer within range of the rack, but the employee and key tags are still reporting that they are near each other.  Thus, the employee has taken the key.  Further motion and location readings may show, e.g., that the employee and key are in a vehicle for a test drive with a potential customer (who may also have a tag) (see ¶ 0105—"monitoring who has taken a key from the storage rack, to whom a key has been passed, when a key is in a vehicle, determining if a key is moved independently of an employee or vehicle with which it is paired, for example in a vehicle that does not include an RFID tag (and if so, signaling an alarm, since the key is probably inadvertently being carried away by an employee or customer leaving the dealership and forgetting that they have the key in their possession), and monitoring which of the personnel has returned a key (based on detecting the common location of the key RFID tag and the badge RFID tag of the employee returning the key, as the key is placed back in the storage rack).").
Schuster does not explicitly teach computing the distance; comparing, by the processor, the computed distance and a specified distance; and determining, by the processor from said comparing, that the computed distance is within the specified distance.  However this is taught by Spano (¶¶ 0010, 23, 25; see also ¶¶ 0019-20—processor receives selectable operating parameter thresholds).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Spano—namely, to give the use more control over the particular distance thresholds that will trigger an alert.  Both references deal with tracking the locations of users and objects and more specifically, tracking the locations of objects to determine if they are being carried by a person (see Schuster ¶ 0067 and Spano ¶ 0010).  Thus, one of ordinary skill in the art would have recognized that Spano's configurable threshold technique would be applicable to Shuster's system due to these similarities.  Moreover, based upon the level of skill displayed in the references, one of ordinary skill would have recognized that the predetermined distance thresholds in Spano could have been incorporated to Schuster through routine engineering producing predictable results (see Spano ¶¶ 0010, 19—known algorithms for converting RFID signal strength to distance, where Schuster also uses RFID readable distance thresholds to make these determinations).  
Schuster does not explicitly teach responsive to said determining that the operating object has illegitimately taken the item, said processor preventing the operating object from removing the item from the place; which is taught by Ando (¶ 0012).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Ando—namely, to enforce rules safeguarding objects that can only be removed by authorized persons.  Moreover, this is merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Schuster does not explicitly teach determining that the operating object does not have a reservation; which is taught by Nagata (¶¶ 0022-23, 41; see also ¶ 0043—exchanging drives, ¶ 0047—taking drives from a server room).  It would have been prima facie obvious to one having ordinary skill in the art at the time of invention to incorporate this element for the same reason it is useful in Nagata—namely, to limit authorizations to remove items from a place to a certain day and time.  Moreover, this is merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  Specifically, one of ordinary skill would have recognized that it would yield the predictable result of limiting the authorizations in Shuster/Ando to a certain day and time.  This can also be viewed as a substitution of the reservation in Nagata for the authorization in Schuster/Ando.  Both are disclosed in the art of tracking secured objects as manners in which a user can be authorized to legitimately take an item. The only difference is the specific reason for the authorization. Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.
The claim also recites: generating, by the processor, a reservation table in a database comprised by the computer system, wherein the reservation table comprises columns and rows, wherein the rows comprise a specific row that specifies an individual having a reservation for borrowing the item, and wherein said generating the reservation table comprises generating the columns, wherein said generating the columns comprises: generating an item ID column including placing in the item ID column at the specific row an identification of the item; generating a reservation column including placing in the reservation column at the specific row an indication that the item is reserved for being borrowed; generating a starting date column including placing in the starting date column at the specific row a starting date for borrowing the item; generating a finishing date column including placing in the finishing date column at the specific row an ending date for borrowing the item; generating a borrower ID column including placing in the borrower ID column at the specific row an identification of the individual; generating a borrower position column including placing in the borrower position column at the specific row a current position of the individual; and generating an item position column including placing in the borrower position column at the specific row a current position of the item.  The references all teach databases storing data related to object tracking.  While they do not necessarily teach the specific columns and rows above, their arrangement and data contained within them are non-functional descriptive material.  They are not used for any purpose whatsoever as per the claim and are merely recited as records of data passively stored in a database.  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  
Moreover, Graves recites generating a table in a database comprised by the computer system, wherein the reservation table comprises columns and rows (see Fig. 11; ¶ 0213).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Graves—namely, to assist in tracking sensitive items.  Graves generates this table for the same reasons as the goals of the other references—to prevent unauthorized taking of items, i.e., theft (¶ 0216).  It uses the table data to determine positions of the item and the person and whether the person has proper authorization to transport the item (¶ 0216).  Ando also teaches a "management table" that similarly contains the same authorization data, as well as identification data of both the item and the person (¶ 0012), which would have been obvious to incorporate for the same reasons.  Moreover, the primary reference Shuster maintains in its database relative positional information of all tags (including persons and items—see ¶¶ 0040-41 and the other citations and explanations above).  One of ordinary skill in the art, when applying the table generation and arrangement of Graves/Ando into a combination with Shuster's databases, would have recognized that this data would be contained there and yield no unpredictable results.  All of these disclosures and the non-functional nature of the recited reservation table support the unpatentability of the claim. 
As per claim 4, Schuster in view of Spano, Ando, Nagata, and Graves teaches claim 1 as above.  Ando further teaches said preventing the operating object from removing the item from the place further comprises: determining that the operating object is at a gate of the place (¶¶ 0006-07), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Nagata further teaches wherein a block unit is provided at the gate, wherein if the block is closed, entrance to the place is prevented and exit from the place is prevented; and closing the block unit to block the operating object from exiting the place (¶¶ 0044-46).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this feature for the same reason it is useful in Nagata—namely, to prevent the potential theft when a person is working on an item for which they do not have a job reservation.  Moreover, this is merely a combination of old elements in the art of tracking user and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 7, Schuster in view of Spano, Ando, Nagata, and Graves teaches claim 1 as above.  Ando further teaches said determining that the operating object does not have said authorization for borrowing the item comprises determining that an authorization table in a database comprised by the computer system does not specify that the operating object has said authorization for borrowing the item (¶ 0012; Fig. 1).  Nagata further teaches that the authorization is a reservation (¶¶ 0022-23, 41; see also ¶ 0043—exchanging drives, ¶ 0047—taking drives from a server room); which would have been obvious to incorporate for the same reasons as in claim 1 above.
As per claims 9 and 12, Schuster in view of Spano, Ando, Nagata, and Graves teaches a computer program product, comprising: a computer readable hardware storage device having a computer readable program code stored therein, said computer readable program code configured to be executed by a processor of a computer system to implement a method for managing an item in a place, said method comprising: steps of analogous claims 1 and 4 (Schuster ¶ 0113; see also citations and obviousness rationale above).
As per claims 15 and 18, Schuster in view of Spano, Ando, Nagata, and Graves teaches a computer system comprising: a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code configured to be executed by the processor via the memory to implement a method for managing an item in a place, said method comprising: steps of analogous claims 1 and 4 (Schuster ¶ 0113; see also citations and obviousness rationale above). 

Claims 5, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster, et al. in view of Spano, Ando, Nagata, and Graves as applied to claims 1, 9, and 15 above, further in view of Walczyk, et al., U.S. Pat. Pub. No.  2006/0006999 (Reference A of the PTO-892 part of paper no. 20210222). 
As per claim 5, Schuster in view of Spano, Ando, Nagata, and Graves teaches claim 1 as above.  The references do not explicitly teach said processor determining the moving speed of the item from changes in the detected spatial location of the item, said changes being determined from said the detected spatial location of the item being monitored at regular intervals.  However, this is taught by Walczyk (¶ 0081).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Walczyk—namely, to provide further statistical data on sensitive tracked items.  Moreover, this is merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claims 13 and 19, Schuster in view of Spano, Ando, Nagata, and Graves teaches claims 9 and 15 as above.  Walczyk teaches the elements of analogous claim 5 (see citations and obviousness rationale above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7, 9, 12-13, 15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,412,085. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same inventive concepts, albeit differently worded.  The majority of the claim elements are present in the patented claims.  Where the newly recited elements are lacking, they are known in the prior art and would have been obvious to incorporate for the reasons presented in the prior art rejections above (i.e., they are merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results).  Moreover, where certain steps are required to be performed after others, these would have led to the same predictable result of tracking the object.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). A complete reply to this Office Action must contain a substantive response (by way of amendment to overcome the rejection, specific arguments explaining why the provisional rejection was made in error, or by filing a Terminal Disclaimer).  See MPEP 804(I)(B)(1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628